Order filed December 1, 2020.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-20-00780-CV
                                  ____________

                           PENTHOL LLC, Appellant

                                        V.

              VERTEX ENERGY OPERATING, LLC, Appellee


                    On Appeal from the 61st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2020-65269

                                     ORDER

      On November 18, 2020, this court received notice that appellant, Penthol
LLC, removed the underlying proceeding to the U.S. District Court for the
Southern District of Texas. Once a state case is removed, the state court “shall
proceed no further unless and until the case is remanded.” 28 U.S.C. § 1446(d).
The Texas Supreme Court has held section 1446(d) applies to the Texas courts of
appeals. See Meyerland Co. v. F.D.I.C., 848 S.W.2d 82, 83 (Tex. 1993) (order).

      Accordingly, for administrative purposes only, the appeal is abated and
treated as a closed case. Any party may file a motion to reinstate the case if it is
remanded by the federal court. If the case is not remanded to this court and the
federal court enters a final judgment on appeal or that judgment is no longer
subject to appeal, the parties and their attorneys are ordered to inform the clerk of
this court of the final disposition in federal court so the administrative abatement
may be reinstated and an entry made in this court’s docket that the removal
resulted in a final disposition in federal court.

                                        PER CURIAM

Panel Consists of Justices Bourliot, Zimmerer, and Spain.